AO 245B (Rev. 02/08/2019) Judgment’in a Criminal Petty Case (Modified) Page | of 1 0

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE

yy / oe (For Offenses Committed On or After November 1, 1987)

Victor Manuel Angel-Reyes Case Number: 3:20-mj-20583

Frederick Matthew Carroll

Defendant’s Attorn

 

 

 

 

 

 

 

 

 

 

 

REGISTRATION NO, 95018298 : . r i L ‘a Y
THE DEFENDANT: . MAR J
pleaded guilty to count(s) 1 of Complaint _ 13 2020
L] was found guilty to count(s) CLERK US DISTRICT Count Z
after a plea of not guilty. sv _ DISTRICT, ARES ALFORNIA
Accordingly, the defendant is adjudged guilty of such count(s), which involve Sel
Title & Section Nature of Offense Count Number(s)
§:1325 ILLEGAL ENTRY (Misdemeanor) . 1
| Cl The defendant has been found not guilty on count(s)
O Count(s) dismissed on the motion of the United States.

 

IMPRISONMENT
The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

INTIME SERVED Oo days

 

I Assessment: $10 WAIVED & Fine: WAIVED

xX] Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

L] Court recommends defendant be deported/removed with relative, _ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's économic circumstances.

Friday, March 13, 2020
Date of Imposition of Sentence

Michael J. Seng

HONORABLE MICHAEL J. SENG
UNITED STATES MAGISTRATE JUDGE

 

 

Clerk’s Office Copy a 7 a 3:20-mj-20583

 

 
